department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date contact person identification_number contact number employer_identification_number form required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest we also attempted unsuccessfully to contact the representative indicated in your application since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 c the basis for our conclusion is set forth below facts you were incorporated as a nonprofit non-stock entity exclusively for charitable educational and scientific purposes within the meaning of sec_501 c your articles also state more specific purposes to promote and support directly or indirectly quality and cost improvements in pediatric health care particularly pediatric healthcare provided to the medicaid population they contain all the necessary provisions for inurement dissolution and lobbying and political campaign activity as part of your application you filed a form_5768 to make an election to apply sec_501 h to your first calendar_year you are governed by a 28-person board_of directors your by-laws describe the categories from which your directors are chosen six physicians licensed in your state who specialize in pediatric primary care and who practice in six defined regions of your state six physicians licensed in your state who specialize in pediatric specialty care in various region sec_3 six representatives of pediatric hospitals or large-group practices in various region sec_4 eight at large directors who are knowledgeable about pediatric service sec_5 three ex-officio directors the president of your state's chapter of the american academy of pediatrics with a vote the immediate past president of that organization without a vote and your executive director without a vote successors to the initial members of the board are elected by a majority of the members of the board then in office you stated that the initial directors were asked to join the board by a self selected group of interested pediatric care providers including tax-exempt hospitals in your state you hope to improve the quality of and access to medicaid services for children you will meet with state agencies pediatric providers healthcare entities payers and community representatives to generate support for improvements you will draft and disseminate best practices guidelines and design demonstration projects you described yourself as a collaboration between pediatric medical centers and pediatricians to improve child health care while minimizing the costs incurred by the state under the medicaid program your first such project attempts to reduce the number of emergency room visits hospitalizations and school absenteeism caused by asthma one goal is to ensure that children with asthma are seen by a pediatrician who teaches the patient and his caregivers about the condition in the office and puts an asthma management plan in place you will also lobby state legislators and agency staff and engage in grassroots efforts such as soliciting letters of support in efforts to comment on legislation that concerns quality or cost reforms in the medicaid program or other reforms to improve healthcare quality improve access or improve efficiencies you will solicit foundation and government grants and individual donations two exempt_organizations provide in-kind donations of employees one provides the executive director and facilities and computers to carry out your daily operations another a university provides your chief medical officer who also serves as a director you valued the in-kind donations for your first two fiscal years as less than dollar_figure you also rely on volunteers with clinical expertise to conduct demonstration projects state agencies plan some meetings for you law sec_501 c states that an entity must be organized and operated exclusively for exempt purposes including charitable scientific and educational_purposes to be recognized as exempt from federal_income_tax sec_1 c -1 c of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_545 c b states that that the promotion of health can be a charitable purpose under the general law of charity and deemed beneficial to the community a hospital that benefits a broad cross-section of its community by having an open medical staff and a board_of trustees broadly representative of the community operating an emergency room open to all regardless of ability to pay and which otherwise admitted all patients able to pay was operated to serve a public rather than a private interest revrul_76_206 c b illustrates that incidental private benefit will not destroy the qualification of an otherwise exempt_organization however where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest a contrary finding will indicate that the organization is serving a private interest 326_us_279 held that the presence of a single nonexempt purpose because it was substantial in nature precluded tax exemption under sec_501 c of the code 66_tc_850 concluded that a hospital could not be deemed to operate exclusively for charitable purposes partly because of the control and dominance exercised by a single physician over the hospital's affairs if private individuals or for-profit entities have either formal or effective_control it is presumed that the organization furthers the profit-seeking motivations of those private individuals or entities in 72_tc_687 aff'd 625_f2d_804 8th cir the court held that selling prescription pharmaceuticals to elderly persons at a discount promotes health in a general sense but did not qualify for recognition of exemption under sec_501 c because the pharmacy operated for a substantial commercial purpose in 113_tc_47 the tax_court examined a joint_venture between a for-profit hospital system and an exempt_organization to own and operate an ambulatory surgery center managed by a for-profit affiliate of the for-profit partner the court stated an organization's purposes may be inferred from its manner of operations its activities provide a useful indicia of the organization's purpose or purposes 950_f2d_365 7th cir affd tcmemo_1990_84 to the extent that petitioner cedes control_over its sole activity to for-profit parties having an independent economic_interest in the same activity and having no obligation to put charitable purposes ahead of profit-making objectives petitioner cannot be assured that the partnerships will in fact be operated in furtherance of charitable purposes in 92_tc_1053 the court held that genuine public benefit often provides an incidental benefit to private individuals but if private interests are served other than incidentally exemption is precluded qualitatively incidental means that the private benefit is a mere byproduct of the public benefit for private benefit to be quantitatively incidental it must be insubstantial in amount the private benefit must be compared to the public benefit of the specific activity in question not the public benefit provided by all the organization's activities the more exactly you can quantify the private benefit the more likely it is to be non-incidental living faith inc v commissioner f 2d th cir involved an organization established by the seventh day adventist church to carry out its health ministry through operation of two vegetarian restaurants and health food stores the court stated that presumptively commercial activities are not a bar to exempt status because the test is whether an organization is operated for exempt purposes however the activities must accomplish an exempt_purpose which the operation of the restaurant did not do analysis an organization must establish that it is both organized and operated exclusively for exempt purposes in order to be recognized as exempt from federal income taxes sec_501 c and c -1 c while you have properly organized the conflict of interest inherent in your structure prevents us from concluding that you will be operated exclusively for exempt purposes promotion of health can be an exempt_purpose especially when it involves direct provision of health care in a manner that benefits the community revrul_69_545 providing non discriminatory healthcare to those covered by government programs such as medicaid and medicare is an indicator of community benefit activities other than direct provision of care can also promote health but must primarily benefit the community and only incidentally provide private benefit federation pharmacy services t c revrul_76_206 even if an organization has substantial exempt purposes a single substantial non-exempt purpose is sufficient to defeat exempt status 326_us_279 you have a very large board_of directors it was assembled by a self-selected group of interested pediatric care providers and will be self-perpetuating it appears to be designed to reflect many segments of the pediatric health profession in your state you have reserved director seats for persons representing general and specialty practices in different geographic areas large and small practices and facilities one director seat goes to the president of your state's chapter of the american academy of pediatrics none of the directors will represent the broad interests of the community we must assume that if private individuals have control the organization will further their profit-seeking motives 66_tc_850 all of your directors have an independent economic_interest in the same activity and have no obligation to put charitable purposes ahead of profit-making objectives the same situation led the court in redlands to agree that the service could not be assured that the organization would be operated exclusively for exempt purposes 113_tc_47 you intend to develop practice guidelines conduct demonstration projects lobby state legislators and agency staff on government regulation and reimbursement quality and cost reforms in the medicaid program some of your activities could promote health and education however it is the purpose for which the activities are conducted that determines whether an organization may be recognized as exempt living faith f 2d the interests of your founders and directors in the cost of particular medical events or changes in professional roles and reimbursements may conflict with the interests of individual patients and the community as a whole you have not established any structural barrier to prevent your board from selecting the topics for research its conduct and the training and lobbying that will benefit their private financial interests most charitable objectives require some private benefit in order to implement them however the benefit to individuals especially individuals with some control_over the charitable_organization must be incidental revrul_76_206 the taxpayer has the burden of establishing substantial public benefit sec_1 c -1 d ii this means that the benefits must be required to accomplish the charitable end for example paying salaries to ministers or doctors the private benefits must also be insubstantial compared to the public benefit 92_tc_1053 it is not illegal or unethical for practitioners to organize for improvement of their practice area or to lobby on issues concerning their profession however an entity with such a purpose is not permitted exemption under sec_501 c therefore we cannot find that you will operate exclusively for exempt_purpose you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical
